DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Amendment
Claims 1 and 5-12 are currently pending in the present application. Claims 1, 5-8 and 11 are currently amended; claims 2-4 are canceled; and claims 9-10 and 12 are original. The amendment dated February 03, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1 and 5-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Yanagi (US 6229585), of record, discloses a display device (Figs. 1-2) comprising: a first substrate (5); a second substrate (3) opposed to the first 
     
    PNG
    media_image1.png
    367
    615
    media_image1.png
    Greyscale



The prior art of Kurata (US 2011/0286238), of record, discloses that a light guide portion (35 in Fig. 2) includes a first surface (36) opposed to a light emitting portion (32a), a second surface (the right surface of 35) opposed to an end portion (the left side of the light guide 33), a third surface and a fourth surface which are located between the first surface and the second surface (the bottom surface and the top surface of 35), the first surface and the second surface are located between the light emitting portion and the end portion (Fig. 2), the fourth surface is inclined with respect to the third surface (Fig. 2), the first surface has a first height (T), the second surface has a second height (t), and the first height is greater than the second height (Fig. 2).
However, Yanagi, Hirai and Kurata, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, especially “air layers are interposed between the light-emitting element and the light guide and between the light guide and the second substrate, respectively”. The examiner further considered Nishii (US 2015/0277028), Fasham (US 2010/0296268) and Suckling (US 2011/0128471). Nishii teaches that an air layer is interposed between the light guide and the display panel (Fig. 7 and [0069]). Fasham teaches that an air gap is interposed between the light-emitting element and the light guide ([0080]). However, the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 5-12 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                         

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871